Morgan, J.,
dissenting. I can not agree with the majority of the court in the decree which has just been rendered.
1 think that where a man’s property is seized under execution, it is his right to see that all the formalities required by the law have been complied with.
In the present case it is contended that the clerk, sheriff and recorder, before proceeding to make the assessment on which the tax is levied, gave no notice in the official journal of the parish as required by section forty of the revenue law of 1871.
It is admitted that there were three newspapers published in the parish where the property seized is situated. Now it appears that the only paper in which notice of assessment should have been published is precisely the only one in which it was not published.
Where no advertisement has been made the tax can not be recovered, and there is no legal advertisement except when made in the legal manner and published in the paper designated by law.
It is no answer to say that plaintiff paid his parish taxes, which were advertised in the same paper. Admitting that he waived his rights in one instance, he is not precluded from asserting them in another.
Besides there is nothing to show that he did waive any of his rights except that Butler, acting for him, appeared before the board and en*199deavored to make arrangements with reference to the taxes. He had the right in ease the demands he made were not complied with, to insist, in his turn, upon the non-compliance with the requirements of the law being a sufficient ground for refusing to comply with terms which he considered unreasonable.
It is not contended that the plaintiff ever saw the notice, and Butler, who says he represented him before the board, says he did not represent him with reference to one piece of property at least, worth $25,000. Under any circumstances, the judgment of the lower court is erroneous as to this plantation, and I think the decree should be reversed.